GURICH, J., with whom WINCHESTER, J. joins
concurring in part and dissenting in part:
11 I concur that summary judgment was improper in this case because the trial court failed to allow Defendants time to respond to Plaintiff's cross-motion for summary judgment,1 and the Defendants did not receive notice that the Plaintiff had taken a default judgment for reformation and foreclosure against the other defendants in the case. However, because the majority reverses solely on the issue of standing, I respectfully dissent for the reasons stated in my dissenting opinions in Deutsche Bank National Trust Co. v. Matthews, 2012 OK 14, 278 P.3d 43 (Gurich, J., dissenting) and Bank of America, NA v. Kabba, 2012 OK 23, 276 P.3d 1006 (Gurich, J., dissenting).2

. See Rule 13, Rules for District Courts of Oklahoma, 12 O.S. Ch. 2, App. In this case, the Defendants filed a motion for summary judgment. Two days before the hearing on Defendants' motion for summary judgment, the Plaintiff filed a response and a cross-motion for summary judgment. Without giving the Defendants an opportunity to respond to Plaintiff's cross-motion for summary judgment, the trial court held a hearing on both the Defendants' motion for summary judgment and the Plaintiff's cross-motion for summary judgment.


. Although I originally concurred in the majority opinion in Deutsche Bank National Trust v. Brumbaugh, 2012 OK 3, 270 P.3d 151, after further consideration, I disagree with the majority's analysis in that case, and my views on the issues in these cases are accurately reflected in J.P. Morgan Chase Bank N.A. v. Eldridge, 2012 OK 24, 273 P.3d 62 (Gurich, J., concurring in part and dissenting in part); Kabba, 2012 OK 23, 276 P.3d 1006 (Gurich, J., dissenting); CPT Asset Backed Certificates, Series 2004-EC1 v. Kham, 2012 OK 22, 278 P.3d 586 (Gurich, J., dissenting); Deutsche Bank National Trust Co. v. Richardson, 2012 OK 15, 273 P.3d 50 (Gurich, J., concurring in part and dissenting in part); and Matthews, 2012 OK 14, 273 P.3d 43 (Gurich, J., dissenting).